Case 19-42890-MJH   Doc 33-1   Filed 01/31/20   Ent. 01/31/20 21:58:07   Pg. 1 of 33
Case 19-42890-MJH   Doc 33-1   Filed 01/31/20   Ent. 01/31/20 21:58:07   Pg. 2 of 33
      to the distributees and beneficiaries identified in Schedule B, attached hereto and made a

      part of this Agreement by this reference.


3.2   The Trust shall provide to the Trustor, or to his order, so much of the income or principal ,
      or both, as he shall direct.


3.3   Upon the death of Trustor, Trustee shall administer the Trust assets, or pay them over, in
      the manner designated in Schedule B.


3.4   If an acting Trustee, because of illness or other reason, is incapable of managing or
      directing the Trust affairs, such Co-Trustees or successor Trustee as is designated m
      Paragraph 6.1 to continue or assume the responsibilities of Trustee shall, upon being
      furnished with written statements of two competent medical doctors as to such incapacity,
      assume full duties as Trustee for such time as the incapacity continues to exist. If Trustor is
      similarly declared incapacitated, the rights reserved by Trustor in Article ll hereof shall be
      suspended.    Restoration of competency, established by similar medical evidence, shall
      reinstate Trustor's or Trustee's standing.



                            ARTICLE IV
                 POWERS AND DUTIES OF THE TRUSTEE

Trustee shall have as to the Trust Estate and in the execution of this Trust all the rights, powers,
and privi leges which an absol ute owner of the same property would have, including, without
limiting the generality of the foregoing, the powers granted by law and the discretionary power
to acquire, invest, reinvest, exchange, sell, convey, control , divi de, partition, and manage the
Trust property in accordance with the standards provided by law, and the following special
ri ghts, powers, privileges, and duties:




                                ALI SULEIMAN TR US T PAGE -3-
Case 19-42890-MJH            Doc 33-1      Filed 01/31/20   Ent. 01/31/20 21:58:07       Pg. 3 of 33
4.1   In acquiring, investing, rein ves ting, exchanging, selling and managing property hereunder,
      Trustee shall exercise the judgment and care under the circum stances then prevailing whic h
      persons of prudence, discretion and intell igence exercise.


4.2   Trustee may freely act under any of the powers set fo1ih in thi s Trust Agreement in all
      matters concerning this Trust, without the necessity of obtaining the consent or pennission
      of any person interested herein, or the consent or ap proval of any co urt, and
      notwithstanding that Trustee may also be acting individually, or as a trustee of other trusts,
      or as an agent for other persons or corporations interested in the same m atters, or may be
      interested in connection with the same matters as a stockholder, director, or otherwise;
      provided, however, th at Trustee shall exercise such powers at all times in a fiduciary
      capacity, primarily in th e interest of the Trustor and beneficiaries hereund er. It is expected
      th at Trustee will consult with the T rustor, and any adult ben efi ciari es then receiving
      benefits with regard to transactions of the Trust, but no approval for such tran sactions need
      be obtained unless specifically provided otherwise herein.


4.3   Subject to the forego ing provisions, Trustee shall have as to the Trust Estate and in the
      execution of the directions of thi s Trust the following spec ific ri ghts, powers, and
      pri vil eges:


      4.3. 1   To hold and retain any property received         111   trust hereunder even though such
               property not be o f a character authorized by the laws of the controlling state
               including, but not by way of limitatio n, retention of shares of stock issued by any
               corporate tru stee hereunder, and retention of assets received in trust, even th ough
               they may represent an undue propoiiion of the Tru st Estate, are wasting in natu re or
               unproductive, are improved or unimproved, are inherently hazardous or are
               otherwise di squal ified for trust in vestments .      Any or all securiti es of any kind
               included in the Trust Estate m ay be held in th e name of a nominee.




                                                     ·-   -··---·-·---- - - - - - - - - - - - -
                                ALI SULEIM AN TRUST PAGE -4-
Case 19-42890-MJH            Doc 33-1     Filed 01/31/20      Ent. 01/31/20 21:58:07        Pg. 4 of 33
   4.3.2    To rent or lease Trust property, with or without options to purchase or renew, to
            begin within a reasonable period and for tenns within or extending beyond the
            duration of the Trust, for any purpose including exploration for and removal of oil,
            gas and other minerals ; enter into community uil leases, pooling and unitization
            agreements.


   4.3.3    To subdivide, develop, dedicate to public use, make or obtain the vacation of public
            plats, adjust boundaries, partition real property, and on exchange or pm1ition to
            adjust differences in valuation by giving or receiving money or money's worth.


   4.3.4    To change the character of or abandon a Trust asset or any interest in it.


   4.3 .5   To sell and convey any of the property of the Trust Estate or any interest therein, or
            to exchange the same for other property, for such price or prices and upon such
            tenns as in Trustee's sole and absolute discretion and judgment may be deemed for
            the best interest of the Trust and the beneficiaries hereunder, and to execute and
            deliver any deed or deeds (with or without warnrnty), receipts, releases. contracts or
            other instrum ents necessary in connection therewith.


   4.3.6    To create restrictions, easements, including easements to public use without
            consideration, and other servitudes.


   4.3.7    To make all repairs and improvements at any time deemed necessa ry and proper to,
            and upon, real prope11y constituting a part of the Trust Estate, and to build,
            construct, and complete any building or buildings upon such prope11y, to demolish
            any improvements, raze existing structures, which in Trustee's sole and absolute
            discretion and judgment may be deemed advisable and proper and for the best
            interest of the Trust and the ben eficiaries hereunder, and to detennine the extent to




                             AU SULElMA"I\ TRUST PAG E -.5-
Case 19-42890-MJH         Doc 33-1     Filed 01/31/20     Ent. 01/31/20 21:58:07         Pg. 5 of 33
           which the cost of such repairs and improvements shall be apportioned as between
           principal and income.


   4.3.8   To manage any business interest, regardless of fonn, received by the Trustee from
           the Trustor of the Trust, as a result of the death of a person, or by gratuitous transfer
           from any other transferor, and with respect to the business interest, have the
           following powers:


           (a)   To hold, retain, and continue to operate that business interest solely at the risk
                 of the Trust, without need to di versify and without liability on the part of the
                 Trustee for any resulting losses;


           (b)   To enlarge or diminish the scope or nature or the activities of any business;


           (c)   To authorize the pai1icipation and cont1ibution by the business to any
                 employee benefit plan, whether or not qu alified as being tax deductible, as may
                 be desirable from time to time;


           (d)   To use the general assets of the Trust for the purpose of the business and to
                 invest additional capital in or make loans to such business;


           (e)   To endorse or guarantee on behalf of the Trnst any loan made to the business
                 and to secure the loan by the Trust's interest in the business or any other
                 prope11y of the Trust;


           (t)   To dete1111ine, in Trustee's so le and absolute discretion, the manner and degree
                 of the Trustee's active participation in the man agement of any business, and the
                 Trustee is authorized to delegate all or any part of the Trustee's power to
                 supervi se, manage, or operate to such persons as the Trustee may            elect,




                             ALI SULEIMAN TRUST PAGE -6-
Case 19-42890-MJH         Doc 33-1        Filed 01/31/20   Ent. 01/31/20 21:58:07      Pg. 6 of 33
              including any paiiner, associate, director, officer, or employee of the business;
              and also including electing or employing directors, officers, or employees of
              the Trustee to take pa11 in the management of such business as directors or
              officers or otherwise, and to pay that person reasonable compensation for
              services without regard to the fees payable to the Trustee;


        (g)   To engage, compensate, and discharge or to vote for the engagmg,
              compensating, and discharging of managers, employees, agents, lawyers,
              accountants, consultants, or other representatives, including anyone who may
              be a beneficiary of the Trust or any Trustee;


        (h)   To cause or agree that surplus be accumulated or that dividends be paid;


        (i)   To accept as correct financial or other statements rendered by any accountant
              for any sole propri etorship or by any partnership or corporation as to matters
              per1aining to the business except upon actual notice to the contrary;


        (j)   To treat the business as an entity separate from the Trust, and in any
              accounting by the Trustee it is sufficient if the Trustee reports the earnings and
              condition of the business in a manner conforming to standard business
              accounting practice or other comprehensive basis of accounting;


        (k)   To exercise with respect to the retention, continuance, or disposition of any
              s uch business all the 1ights and powers that the Trustor of the Trust would have
              if alive at the time of the exercise, includ ing all powers as are conferred on Lhe
              Trustee by law or as are necessary to enable the Tmstee to administer the Trust
              in accordance with the instrum ent governing the Trust, subject to any
              limitation s provided for in the in strument ; and,




                          ALI SU LEIMAN TRUST PAGE -7-
Case 19-42890-MJH      Doc 33-1      Filed 01/31/20      Ent. 01/31/20 21:58:07       Pg. 7 of 33
           (I)   To satisfy contractual and tort liabilities ans111g out of an unincorporated
                 business, first out of the business and second out of the estate or Trust, but in
                 no event may there be a liability of the Trustee, and if the Trustee is liable, the
                 Trustee is entitled to indemnification from the business and the Trust,
                 respectively;


   4.3.9   To cause or participate     111,   directly or indirectly, the fom1ation, reorganization,
           merger, consolidation, dissolution, or other change in the fom1 of any corporate or
           other business undertaking where Trust property may be affected and retain any
           property received pursuant to the change.


   4.3.10 To limit participation in the management of any pminership and act as a limited or
           general partner.


   4.3 .11 To deduct, retain, expend, and pay out of any money belonging to the Trust any and
           all necessary and proper expenses in connection with the operation and conduct of
           the Trust, and to pay all taxes, insurance premiums, and other valid assessments,
           debts, claims or charges which at any time may be due and owing by, or which may
           exist against, the Trust.


   4.3. 12 To continue after Trustor's death , or during the incapacity of Trustor, any insurance
           policies owned by Trustor on the life of any person or persons and to pay premiums,
           assessments, and any other proper charges out of income, principal, or both, as
           Trustee deems best; and Trustee shall have full discretionary power to exercise any
           or all rights granted under any such policies, such as the right to take a premium
           loan, elect paid-up insurance or su1Tender the policies.


   4.3.13 Nothing in this Trust Agreement or any insurance policy ownership or beneficiary
           endorsement signed by Trust or shall be construed to give Trustor or Trustee any



                              ALI SULEIMAN TRUST PAGE -8-
Case 19-42890-MJH         Doc 33-1     Filed 01/31/20        Ent. 01/31/20 21:58:07     Pg. 8 of 33
          incidents of ownership in any policy Yvhich would cause the proceeds to be taxed in
          the insured's estate. The right reserved by Trustor to amend this Trust shall no t be

          construed as reserving to an ins ured Trustor the right to affect the di spositi on of
          proceeds of any life insurance policy on Trustor's life.


   4.3.14 To employ such agents and counsel as may be necessary or desirable in Trustee's

          sole and absolute di scretion for the proper administration of this Trust, or in its
          defense against legal or equitable attack, without liability for the acts or defaults of

          such agents and attorneys selected by Trustee with due care; t0 pay a reasonable fee
          for such services, and to act in reliance upon the opinion or legal advice of s uch
          counsel.


   4 .3.1 5 To detem1ine the allocation of receipts and expenses between income and principal
          in accordance with the Washington Principal and Income Act; provided, there is

          reserved to the Trustee the power to make s uch equitable allocation as may
          nevertheless be contrary to the term s of that Act with respect to allocations relating

          to under productive property, depreciation , bond premium and discount, coq)orate
          distributions and the operation of a trade, business, or   fa1111   except that the Trustee

          may not take any action regarding such equ itable allocation that may impair any
          marital deduction gift contained in this instrument.



   4.3.16 To issue proxies to any of the adult beneficiaries of this Trust for voting stock of the
          Trustee corporation in the event the Trustee of this Trust is a corporation.


   4.3.17 To pledge, encumber or hypothecate any asset or assets, including insurance
          policies of any kind, to secure financing from any so urce and for any pu111ose
          deemed appropriate by Trustee in Trustee's sole and absolute di scretion.




                            ALI SULEJMA1' TRUST PAGE -9-
Case 19-42890-MJH       Doc 33-1     Filed 01/31/20      Ent. 01/31/20 21:58:07          Pg. 9 of 33
   4.3.18 Within the limitations of the standards outlined in this Article, Trustee is authorized
          to acquire and retain every kind of property, real, personal, or mixed, and every kind
          of investment, specifically including, but not by way of limitation, bonds,
          debentures, and other corporate obligations and stocks, preferred or common,
          partnership interests either limited or general, and insurance po licies and annuities
          on the lives of the beneficiaries.


   4.3.19 To buy, sell and trade, in Trustee's sole and absolute discretion:         securities on
          margin or in a margin account, commodities or commodity futures of any type and
          in any manner, securities options either privately or through an exchange, puts and
          calls, other securities or assets of a similar type, precious metals, gems, and similar
          tangible items, and he, she, or they may pledge any securities held or purchased as
          security for loans or advances made to the Trust or elsewhere, and he, she, or they
          may bon-ow funds in any manner, under any conditions, and with or without
          collateral , including in the operation of a money management account and any
          related credit card or similar type activities.


   4.3.20 To hold Trust assets in one or more brokerage Trust accounts having separate
          purposes such as, but not restricted to, growth and income.


   4 .3.2 I If Trustee, or successor hereunder, is named as trustee under any other trust
          agreement containing provisions substantially similar to the provisions contained
          herein, Trnstce is authorized and empowered to consolidate the Trust created
          hereunder with any such other trust or trusts insofar as it is practicable to do so and
          it is not in conflict with the express tenns of this Trust or of such other trusts.
          Variations in minor details as to the management and distribution of the Trust Estate
          shall not be considered conflicting within the meaning of this paragraph.           The
          detennination by Trustee as to any consolidation hereunder shall be final and
          conclusive on all pai1ics interested in the Trus t Estate.




                           AU SULEIMAN TRUST PAGE-JO-
Case 19-42890-MJH       Doc 33-1      Filed 01/31/20        Ent. 01/31/20 21:58:07    Pg. 10 of 33
   4.3 .22 To accept and m anage assets from any source which are designated as assets to be
          held in an inevocable status and such assets shall not be withdrawable by Trustors
          in any way. Such assets are to be held , managed, and dist1ibuted by the Trustee in
          such manner as is directed by the person or persons depositing th e assets . Trustee
          has the right to not accept any such assets if it is determined by Trustee, in T rustee's
          so le and absolute discreti on, th at acceptance of such assets and directions would not
          be in the best interest of Trustor.


   4.3.23 To appoint an ancillary Trustee or agent to facilitate management of assets located
          in another state or foreign country.


   4.3.24 To exercise any powers not otherwise granted in thi s instrument or given by law
          vv'hich the Trustee, in Trustee's sole and absolute di scretion, dctem1ines arc
          necessary and desirable and not incon sistent with the provisions of this instrument.


   4.3.25 To continue to hold in Trust any distribution of principal or in come otherw ise
          a uth orized in thi s instrum ent to be made to or for any beneficiary fo r such length of
          time as the Trustee, in Trustee's so le and abso lute di scret ion, considers appropriate
          because a sign ificant portion of beneficiary's distribution is threatened by (a) a court
          proceeding or judgment invo lving the benefi ciary or the beneficiary's fa mil y, (b) a
          tenninal illness of the beneficiary, (c) the acute or chronic alcoho l or drug ab use or
          dependency of the beneficiary, (d) a threatened or probable transfer th at the
          ben eficiary \Vou ld make of such distribution or any tran sfer w hi ch the beneficiary
          has made or has permitted or suffered to be made in anticipation of any such
          distribution, w hi ch the Trustee, in Trustee's so le and absolute discretion, deems to
          be imprudent or ill-advised or in exchange fo r w hat the Trustee deems to be
          insufficient or inappropriate consideration.




                           ALI SULEIMAN TRLJST PAGE -11-
Case 19-42890-MJH       Doc 33-1      Filed 01/31/20     Ent. 01/31/20 21:58:07        Pg. 11 of 33
          In the event any such payment or distribut ion is being withheld at the death of the
          beneficiary, unless provided otherwise herein, Trustee shall appoint such payment
          or distribution to any one o r more of Trustor's heirs, or add any such payment or
          distribution to any Trust or Trusts for one or more of them, as the Trustee, in
          Trustee's sole and absol ute discretion, shall select.    In the exercise of any such
          discretion, the decision of the Trustee shall be final and binding on al l persons.
          Provided, however, as to thi s hold-back power, that the appointment of any such
          payment or distribution on the death of the beneficiary may not be made to Trustee,
          Trustee's estate or Trustee's creditors. Such appointment may be made for life or for
          such oth er estates as Trustee may detem1ine, in trust or otherwise, and it may be
          made subject to lawfu l spendthrift provisions.


   4.3.26 To exercise the powers given the Trustee in this instrument and by law only in the
          Trustee's fiducia1y capacity; and notwithstanding any other provision in this
          instrument, the Trustee shall have no power under any such provision to enlarge or
          shift any of the beneficial interests under this instrument except as an incidental
          conseq uenc e of the discharge of the Trustee's fiduciary duties.


   4.3.27 S CorQoration Stock.


          (a)   When making distributions of S Corporation stock, Trustee is authorized to
                distribute such S Corporation stock at such times and in such manner as
                required to preserve S Corporation status.      This may include non pro rata
                distributions in kind if required to maintain S Corporation status.


          (b)   If any stock of an S Corporation becomes distributable to a trust created under
                this Trust agreement, and such trust is not a qualified Subchapter S trust,
                Trustee may implement any of the following alternatives with respect to the S
                Corporation stock:




                           AU SULEIM AN TRUST PAGE -12-
Case 19-42890-MJH       Doc 33-1      Filed 01/31/20     Ent. 01/31/20 21:58:07       Pg. 12 of 33
            (1)   A Sole Beneficiary.     Where the original trust is for a sole beneficiary,

                  Trustee may create for that beneficiary a separate trust that qualifies as a
                  Subchaptcr S trust, and then distribute such stock to the newly created
                  trust.


            (2)   Multiple   Beneficiaries.    Where the original      trust is for multiple
                  beneficiaries, Trustee may divide the trust into separate trusts for each of
                  the beneficiaries.   Each newly created trust shall hold that beneficiary's
                  pro rata share of the S Corporation stock, and shall qualify as a Subchapter
                  S trust.


            (3)   Outright    Distribution.     If   circumstances    prevent   Trustee   from
                  accomplishing the first two alternatives under this paragraph, Trustee may,
                  in Trustee's sole and absolute discretion, distribute such stock to the
                  beneficiaries as if the trust had tern1inated, while continuing to hold any
                  other non-S Corporation property in trust.


            Each newly created S Corporation trust shall have mandatory distributions of
            income and shall not provide for powers of appointment that can be exercised
            by the beneficiary during the beneficiary's lifetime. In all other respects, the
            newly created trust shall be as consistent as possible with the original trusts
            and still qualify as a Subchapter S trust.


            Trustee may take any action necessary with regard to S Corporations,
            including making any elections required to qualify stock as S Corporation
            stock, and may sign all required tax returns and fonns.




                           ALI SULEIMAN TRUST PAGE-13-
Case 19-42890-MJH      Doc 33-1     Filed 01/31/20       Ent. 01/31/20 21:58:07    Pg. 13 of 33
   4.3.28 Interest in Professio nal Practices. If the Trust owns any interest in a professional
          corporation or professional practice, then trustee powers as to such interest shall be
          limited so as to comply with applicable law and regulations. For example, only the
          professional practicing trustee ma y be able to exercise any ri ghts or powers over
          such interest.


   4.3.29 Continuation of Gifting Plan .     Trustee is authorized to continue any pattern of
          gifting begun by a Trustor if Trustee dcte1111ines, in Trustee's sole discretion, that
          such gifting is in accord with Trustor's prior wishes. If possible, this shall be done
          in such a way so as not to cause inclu sion of such gifts in Trustor's taxable estate.


   4.3.30 Tax Filings. Elections and Equitable Adjustments.             Trustee is authorized to
          represent the Trust in all tax matters, including but not limited to the preparation ,
          filing and signing of any state or federal income or estate tax returns as well as
          where appropriate, the request for extension to file returns and/or pay taxes. Trustee
          may also make all elections and take all other appropriate actions with respect to
          taxation of every kind applying to the Trust or to the Trustor indi vidually. Unless
          otherwise provided herein , such power may be exercised regardless of the effect of
          such exercise upon the comparative values of the distributive provi sions made under
          this Trust, and Trustee shall not be required to make any adjustment in the amount
          of any distribution in order to compensate for the effect of such exercise.


          Unless otherwise provided herein, Trustee may administer the Trust without regard
          to the income tax basis of specific property allocated to any beneficiary. Further,
          Trustee may, in its sole and absolute di screti on, exercise all elections with respect to
          allowable deductions on Trustor's estate tax returns or any necessary income tax
          returns, all without reimbursement either from or to Trustor's estate or any
          beneficiaries hereunder for taxes payable in respect of said elections.




                           All SULEIMAN TRUST P/\GE-14-

Case 19-42890-MJH      Doc 33-1      Filed 01/31/20      Ent. 01/31/20 21:58:07       Pg. 14 of 33
              However, unless otherwise pro vided herein, Tru stee may also make, m its
              di scretion. any equitable adjustments which may be necessary to permit
              beneficiaries with different tax brackets to share fa irly overall tax savings which
              may result from any distributions, tax savings elections or decisions which Trustee
              deems advisab le.


      4. 3.3 1 For purposes of the basis allocati on rul es as provided under Int ernal Revenue Code
              Section I 022, Trustee shall , to the exten t feasib le, given th e nature and extent of
              prope11y dist1ibuted to the beneficiaries provided for herein, allocate the aggregate
              basis increase (Internal Revenue Code Section 1022(b)(2)(B)) in reasonably
              equivalent shares to the beneficiaries.



                                          ARTICLE V
                                         ACCOUNTING

5.1   Trustee shall be relieved from the duties whi ch would otherwise be required by state law
      relating to accountings by Trustees in force at the time of the execution of thi s Agreement
      and any amendment or amendments th ereof, and any simil ar Act or Acts of this or any
      other j urisdiction ; and in lieu thereo f, Tru stee shall furnish to present beneficiaries, and if
      any beneficiary is a minor or under a legal di sab il ity then to the beneficiary's parent or
      guardian, a statement of accounting of administration upon reaso nable req ues t to do so.
      However, this requiremen t of accounting to beneficiaries shall not apply at any time Trustor
      is an acting Trustee.



                                          ARTICLE VI
                                          TRUSTEES

6.1 Initial Trustee shall be Trustor Ali Suleiman.         In the event of the death, incapacity (as
      defined in Paragraph 3.4 hereof), or resignati on of Trustor, Trustor's so n, Gordon T. J\.


                               ALI SULEIMAN TRUST PAGE-15-
 Case 19-42890-MJH            Doc 33-1    Filed 01/31/20      Ent. 01/31/20 21:58:07        Pg. 15 of 33
      Suleiman, shall be so le Trustee. In the event o f the death, incapacity, or resignati on of
      Gordon, Trustor's son, Am ir C. Suleiman, sha ll serve as the next alterna te an d successor
      Trustee.


      Un less stated otherw ise, this Article VI shall detem1ine the Trustees of all trusts created by
      thi s Trust.


6.2   Should a pri vate s uccessor so le Trustee have no named and qualified successor Trustee,
      such Trustee shall designate in a notarized statem en t who his or her successor shall be, and
      deliver a copy thereof to the so-designated successor Trustee and all curre nt beneficiaries,
      and if any beneficia ry is a minor or under a legal disability th en such notice shall be made
      to the benefici ary's parent or guardian. The right of designation granted in this paragraph
      includes the right to change such named successo r Trustee by giving no tice in the same
      manner, except th at if such d esignated successor Trustee has become the act in g Trustee, the
      ri ght to change Trustees gran ted in this paragraph shall become ineffective.


      In the event of the death, incapacity, or resignation of the last successor T rustee, and no
      successor Trustee has been designated, th e current beneficiaries (or their parent or
      guardian) shall have the right to vote for a s uccesso r Trustee or Trustees.                 Such
      beneficiaries may agree by unanimous vote who the successor Trustee or Trustees shall be,
      as well as who shall be the future successor Trustees.            In th e absence of unanimous
      agreement, the person or organization (on ly one shall be chosen) receiving the most votes
      shall be the successo r Trustee (i.e., a majority is not requi red) and the person or
      organi zation so chosen shall immediately designate in writing who their successor shall be.
      In the case of a tie, the benefici aries sha ll go through two more rounds of vo tin g until the tie
      is broken . If th ere is still a ti e, the oldest current beneficiary sha ll d esignate one other
      beneficiary to call "heads" or "tails" for one of the nominated trustees in the tie; th e oldest
      current beneficiary shall th en flip a coin and the next Successor Trustee shall be detc1111in cd
      by the call made by th e so designated beneficiary.




                               AU SULEIMAN TRUST PAGE-16-
Case 19-42890-MJH            Doc 33-1      Filed 01/31/20      Ent. 01/31/20 21:58:07        Pg. 16 of 33
6.3 Trustees named herein and successor Trustees shall not be required to furnish bond or other
      security for performance of their duties in any jurisdiction.


6.4   The authorized acts of any Trustee with regard to this Trust and its assets shall be fully
      binding on, and effective as to , all of the assets of the Trust without restriction and shall be
      b inding on all other Trustees.


6.5   Trustee shall be paid such compensat ion as is reasonable considering the time involved, the
      value and nature of the assets, and the expe11ise required.        Any Trustee or Co-Trustee
      entitled to such fees may wa ive all or any part of them. Trustee is additionally entitled to
      reimbursement for any and all reasonable out-of-pocket costs.


6.6   In the event any Trustee is called on to perfonn extraordinary services outside the normal
      range of duties, said Trustee shall be paid reaso nable and adequate compensation therefor,
      unless the Trustee or Co-Trustee entitled to such fee chooses to waive it.


6.7   Any Trustee, or designated successor Trustee, may resign trusteeship of this Trust by giving
      the Trustor a notice of resignation in a notarized statement no less than seven days in
      advance, or in the event Trustor is not alive and capable, by giving such written notice to
      the acting Trustee, named successor Trustees, and all present beneficiaries, and if any
      beneficiary is a minor or under a legal disability then such notice shall be made to the
      beneficiary's parent or guardian.     No Trustee, however, shall resign unless there is a
      designated successor.


6.8 Successor Trustees in every case shall succeed lo all the powers, authority, and discretion
      and be subject to all of the duties and responsibilities of each predecessor, but may accept
      the Trust Estate as offered at the Lime of succession and need not audit or inquire into the




                               AU SULEIMAN TRUST PAGE-17-
Case 19-42890-MJH             Doc 33-1    Filed 01/31/20     Ent. 01/31/20 21:58:07       Pg. 17 of 33
      activities of any predecessor Trustee in any way. Successor Trustees shall not be liable for
      any breaches of trust by preced ing fiduciaries.


6.9   In any event where th ere is only one acting Trustee, that Trustee shall have the option of
      requesting the next named qualified successor Trustee to act as Co-Trustee with him or her.
      The named successor Tru tee must in all cases be asked in the order in which named and
      the refusal to so act does not waive his or her right to act at a later time in the nonnal
      succession of Trustees as provided herein.


6.10 During the admini stration of this Trust by two Co-Trustees at any time other than when

      Truster may be serving with a Co-Trustee (Ref. Para. 2.5), th e Trustee powers may only be
      exercised hy, or the Trustee duties may only be carried o ut by, the ag reement of the two
      Co-Trustees, and all transactions shall be effective upon the act and signatures of the Co-
      Trustees jointly, unless specifica ll y provided otherwise herein.           In the event of
      disagreement, the two Co-Trustees shall each select an arbitrator and the two arbitrators
      shall select a third arbitrator. A decision shall be rendered by the three arbitrators within
      sixty days from the time that one Trustee rece ives notification from the other Trustee that
      arbitration is requested. The deci sion of the majo1ity of the arbit rators shall be final and
      binding on all parties. In the event a Co-Trustee fa il s to select an arbitrator within thirty
      days of receiving a request for arbitration, then the arbitrator appointed by the Co-Trustee
      requesting such arbitration shall decide the issue. If neither Co -Trustee selects an arbitrator
      withi n thirty days of such notification, then the arbitration proceedings must start from the
      beginning. Notices, instructi ons, and arbitration decisi ons provided for in this paragraph
      shall be in wri tin g.


6.11 During the administration of this Trust by more th an two Co-Trustees, unless spec ifically

      provided othe1wise herein, all Trustee powers and duties shall be exercised and all
      transactions shall be effective upon the acts and signatures of a majority of the Co-Trustees
      th en serving.




                                ALI SULEIMAN TRUST PAGE -18-

 Case 19-42890-MJH             Doc 33-1   Filed 01/31/20     Ent. 01/31/20 21:58:07       Pg. 18 of 33
6.12 A Co-Trustee m ay at any time, hy a notarized statement delivered to the other acting
      Trustee, delegate th e exercise of the Trustee powers to the other acting Trustee, and in like
      manner at any time revoke such delegation.        Any Trustee so delegating his powers shall
      receive no Trustee fees so long as those powers arc delegated.


6 .13 A Trustee shall not be batTed or disqualifi ed from acting in a fiduciary capacity oth er than
      and in addition to Trustee of this Trust in m atters and decisions hereunder, regardless of
      whether his or her interest co nflicts with those of any beneficiary, or whether he or she is
      acting alone or with other Trustees. Provided, however, that should a Trustee ever become
      both the so le T rustee and the sole beneficiary hereunder, he or she may not act alone, but a
      competent Co -Trustee shall be appointed by the existing Trustee in th e manner set forth in
      Paragraph 6.2 to act with him or her if there is no successor Trus tee named to so serve as a
      Co-Trustee, but this provision sha ll       not apply to th e period during which final
      administration and dist1ibution of thi s Trust is being made.


6.14 Under any prov1s1on established herein \Vhcre a Trustee is a lso a potential recipient of
      discretionary payments from principal, such decision as to principal payments shall be
      made solely by the Co-Trustee, or next named successor Trustee if there is no Co-Trustee.
      Such decision shal l be made acco rdin g to the stand ard s set forth in each case, and shall be
      in writing. However, th is shal l not apply as long as Trustor is li ving and capable.



                                ARTICLE VII
                         MISCELLANEOUS PROVISIONS

7.1   Any and every action taken in good fa ith by Trustee in the exercise of any power, authority,
      judgment or discretion shal l be conclu sive and binding upon the persons interested in the
      Trust. The enumeration of certai n powers of th e Trustee shall not limit the general powers.
      Trustee, subject always to the discharge of fiduciary obligations, is vested with and has all



                               All SU LEIMAN TR UST PAGE - 19-
Case 19-42890-MJH          Doc 33-1      Filed 01/31/20      Ent. 01/31/20 21:58:07       Pg. 19 of 33
      the rights, powers, and privileges which an absolute owner of the same pro pe11y would
      have.


7.2   If at any ti me during which this Trust is in effect and th e acting Trustee is a corporate
      Trustee, the adult beneficiaiies of thi s Trust shal l have the ri ght, b y unanim ous decision, to
      change to a different corporate Trustee. Such decision shall be made by giv ing the ac ti ng
      corporate Trustee no less th an six mon ths notice o f intention to change. The acting Trustee
      may make the actual transfer as of the end of the calendar quarter in which the six month
      notification period ended.


7.3   If at any time any trust created by thi s Trust document has a va lue less than Twenty
      Thousand     Dollars    (S20,000.00)      then,   anything    contained   here in   to   the   contrary
      notwithstanding, Trustee shall have the op ti on of distributing the balance to th e
      beneficiaries, persons respon sible for the care of th e beneficiaries, or such other persons as
      th e Trustee shal l deem proper and in accordance with the objectives of thi s Trust.


7.4   Di stri butions to any beneficiary entitled thereto under th e te1111s of thi s Trust or th e
      Schedules may be m ade by the Trustee by deposit to th e credit of such beneficiary in any
      bank or brokerage account designated by him or her.              Ev idence of any such deposit by
      Trustee shall constitute a fu ll acquittance from the money so depos ited.


7.5   No twith standing anything herein contained to the co ntrary, any trust created by this
      instrument or its Schedules sha ll tern1inate within the period limited by the law of the state
      which controls said trust, or by the law of any state which controls an asset of that trust. In
      th e event any trust created herein shall exceed such peri od, it shall be deemed te1111i nated on
      the date limited by state law, and Trustee shall pay th e principal and accum ul ated income, if
      any, of such trust to th e beneficiaries then receiving distribution; but such tenni nation and
      di stri bution shall be onl y to the extent required by such state law, and all other provi sions of
      th e trust shall remain in full effect.




                                 ALI SULEJMA N TRUST PAGE -20-
 Case 19-42890-MJH            Doc 33-1       Filed 01/31/20        Ent. 01/31/20 21:58:07       Pg. 20 of 33
7.6 The word "Trustee" as used anywhere herein shall mean and include a male, female, or
       corporate Trustee or any number or combinati on of Co-Trustees.


7. 7 In every case where Trustee is given discretionary power or directi on, Trustee's decision
       shall be in his, her, their, or its sole and abso lute discretion .



                                    ARTICLE VIII
                                  CONTROLLING LA \V

8. J   This Trust has been accepted by the Trustee in the State of Was hin gton , and its validity,
       construction and rights shall be governed by the laws of that State. If any provisions of this
       instrument arc unenforceable, the remaining provi sion s, ncve11heless, shall be carried into
       effect.



                  IN WITNESS WHEREOF, Trustor has subscribed th is Trust and its Schedules,
and as Trustee has accepted this Trust November 25 , 2003.




                                           ALI SULEIMA , TRUSTOR-TRUSTEE




                                 ALI SULEIMAN TRUST PAGE -21 -
 Case 19-42890-MJH             Doc 33-1      Filed 01/31/20       Ent. 01/31/20 21:58:07   Pg. 21 of 33
                             ALI SULEIMAN TRUST


                                         SCHEDULE A

               Refened to in, and hereby made a part of, the ALI SULEIMAN TRUST dated
November 25, 2003.



ASSETS

Trustor assigns to the Trust all interest in any and all assets without titl e documents,
personal valuables, art, jewelry, bearer bonds, bearer ce1iificates of any kind , personal
effects, household furniture and furnishings, personal vehicles, pleasure boats, and
similar articles of personal use which Trustor now has or may acquire in the future.


Cash in the amount of One Hundred Dollars (SI 00 .00).

All existing and future copyrights, settlements, judgments, undistributed inhe1itances, and legal
cluims not ye t asse11ed or finalized .




                                       Ali Suleiman




                              ALI SULEIMAN TRUST PAGE -22-
 Case 19-42890-MJH          Doc 33-1     Filed 01/31/20      Ent. 01/31/20 21:58:07          Pg. 22 of 33
                               ALI SULEIMAN TRUST

                                          SCHEDULE B


                          DISTRIB UTIONS F ROM THE TRUST ESTA T E


                 Re ferred to in, and hereby m ade a pai1 of~ the ALI SULEIMAN T RUST dated
November 25, 2003.



                                        SECTION I
                                     TRUSTOR LIVING

8.1.1    Trustee shall pay to Trustor so much of the net income and principal of the Trust Estate
         as Trustor shall direct.


8.1.2    During any period in which Trustor is incapable of managing or directing his affa irs (as
         defined in Paragraph 3.4 of Article III) Trustee shall pay to, or fo r Trustor's benefi t, so
         much of the income or principal as Tru stee deems proper for the maintenance, care,
         support, comfort, and other nonnal activities of Trustor, in clud ing any herei n described
         beneficia1ies dependent upon him .


8 .1.3   During the period described in Paragraph 8 .1.2 of this Section, Trustee may discontinue
         any payments being made under Paragraph 8.1 . 1 of this Section.



                                        SECTION II
                                    TRUSTOR DECEASED

B.2.1    Es tate and Death Expenses. Upo n the death of Trustor, Trustee m ay pay all or part of the
         expenses of the last illn ess and funera l and any other remaining debts to the ex.tent that



                                ALI S ULEIMAN TRUST PAGE -23 -
Case 19-42890-MJH            Doc 33-1     Filed 01/31/20     Ent. 01/31/20 21:58:07       Pg. 23 of 33
        funds are not available fro m other sou rc es. T he Trust Estate shall bear its proportionate
        share of all taxes assessed by reason of such death, provid ed that the proceeds from any
        qualified pensio n, profit sharin g or oth er reti rement plan shall not be used to pay such
        taxes or any estate ob li gati ons. Trustee is authorized to prepare and file al l necessary tax
        returns and to pay all transfer, inheritance, estate, succession or death taxes imposed by
        any taxing authority by reason of Trustor's dea th , whether attributable to property subject
        to probate administration or to outside transfers.         Any and all specific di stributi ons
        provided for in thi s Trust shall be di stributed in full and shall not be subject to any share
        of the above named taxes.        Unl ess otherwise stated in thi s Trust, all taxes, costs and
        expenses rel ati ve hereto shall be paid o ut of the residue of the T rust Estate without
        app011io nment, ded uction or reimbursement there for.


B.2.2   Person al Effects .    Upon the death of Trustor, any and all personal effects, household
        furniture and furni shings, persona l vehicles, pleasu re boats, and sim il ar ai1icles of
        personal use, together w ith any in surance thereon, are to be distributed as Trustor has
        designated in a written, signed and dated li st indicating who is to receive ce11ain items of
        personal effects. It shall be binding upon Trustee to carry out those directio ns contained
        in such list unle ·s th e intended recipient is not surviving.


        Should there be any remai ning perso nal effects thereafter, or in the event th ere is no such
        li st in existence at the time of Trustor's death, then such personal effects or the remainder
        thereo f, shall be distributed equally to those who are survi ving of Trustor's children,
        Gordon Tucker Ali Suleiman, Sofiah Omega Corcoran, Amir C lyde Suleiman, and Sarah
        Virginia Sul e iman _unless Trustor has provided otherwise in his last Will.


        If Trustor's surviving children do not agree ,vi thin one hundred twenty days from the date
        ofTrustor's death as to the division of th e personal effects, or if a child is un ab le to make
        such a choice because of a legal disability, Trustee shall distribute these personal effects
        to such child, children, orga nizations, or any other person or persons as Trnstee deems




                                AU SULEIMAN TRUST PAGE -24-
Case 19-42890-MJH             Doc 33-1    Filed 01/31/20      Ent. 01/31/20 21:58:07      Pg. 24 of 33
         appropriate. Such distribution shal l be in Trustee's sole and absolute discretion and shall
         be binding on all parties. Trustee is to have suitable documentation evidencing the fact
         that no agreement has been able to be reached between or among the children described
         above.


B .2.3   Remainder Trust Estate. The remainder Trust Estate shall continue to be administered up
         to one yea r after Trustor's death, at which time Trustee shall divide and allocate the Trust
         Estate into as many equal sh:::ires as there are then surviving children of Trustor and
         deceased children of Trustor who have surviving descend:::ints.


         Each share allocated to a sur\'iving child of Trustor shall be distributed to him or her at
         the time of allocation.


         Each share allocated to a deceased child of Trustor who has surviving descendants shall
         be divided as follows, and dis tributed under the provisions of Paragraph B.2.4: Each of
         the surviving children of a deceased child of Trustor (grandchildren of Trustor) shall
         receive an equal share, and the surviving children of any deceased grandchild of Trustor
         (great grandchildren of Trustor) shall divide a share equally.


8.2.4    Distribution to Grandchildren and Great Grandchildren . Unless otherwise indicated. each
         share allocated to a surviving grandchild or great grandchild of Trustor shall be
         distributed to him or her at the time of alloca ti on providing he or she has reached the age
         of twenty-one years. In the event a beneficiary has not reached the age of twenty-one
         years, then his or her share shall be held and administered as a sub-trust and Trustee shall
         use so much of the income or principal from the beneficiary's sub-trust as Trustee deems
         necessary for the beneficiary's maintenance, education, support and health to the age of
         twenty-one, considering the availability to the beneficiary of other sources of funds.
         Wl1en the beneficiary shall attain the age of twenty-one years, the remainder of his or her
         sub-trust shall be distributed to him or her.




                               ALI SULEIMAN TRUST PAGE -25-
 Case 19-42890-MJH           Doc 33-1      Filed 01/31/20    Ent. 01/31/20 21:58:07       Pg. 25 of 33
B.2 .5 Distribution Upon Death of a Beneficiary. Unless otherwise ind icated, in the event of the
         death of a beneficiary herein prior to receiving a complete and final distribution of a
         share he or she has been allocated, the remainder of such share shall be divided and
         allocated into as many equal shares as there are then surviving children of the deceased
         beneficiary and deceased children of the deceased beneficiary who have surviving
         children .


         B.2 .5.1     Each share allocated to a surviving child of the deceased beneficiary shall be
                      distributed to him or her under the di stributive prov isions of Paragraph B.2.4.


         B.2.5 .2     Each share allocated to a deceased child of the deceased henefic iary who has
                      surviving children shall be distributed in equal parts to said surviving children,
                      under the distributive provisions of Paragraph 8.2.4.


         Sho uld the beneficiary not have surviving descendants, as herein defined, the remainder
         of his o r her share shall be added equally to the shares, di stributed or not, of the
         beneficiary's then surviving brothers and sisters who were herein alloca ted shares and
         distributed as those shares have been or will be distributed; and if there be no such
         brothers or sisters, the said remainder shall be added equal ly to the shares allocated to
         Trustor's children, surviving and deceased, and distributed as those shares have been or
         will be distributed, but distributed only to then surviving beneficiaries.


B.2 .6   Benefici ary Emergency Expenses.           Unless otherwise indicated, in the event of an
         emergency arising out of sickness or accident to a child of Trustor p1ior to division of the
         remainder Trust Estate, Trustee may pay to such child , or for his or her benefit, such
         amounts of income or principa l from the Trust Estate as deemed necessary by Trustee,
         considering the avai lability to such child of other so urces of funds. Such di sbursements




                                  ALI SULEIMAN TRUST PAGE -26-
 Case 19-42890-MJH              Doc 33-1     Filed 01/31/20     Ent. 01/31/20 21:58:07       Pg. 26 of 33
         shall be a charge against the share of the recip ient child of Trustor who received the
         disbursement if and when detennincd.


         After division of the Trust Estate into shares, Trustee may make such emergency
         distributions from any beneficiary's share being hel<l in trust for that beneficiary.


B.2 .7   Beneficiary Death Expenses. Unless otherwise indicated, in the event of the death of a
         child of Trustor prior to division of the remainder Trust Estate, Trustee may pay from the
         Trust Estate all or pmt of the expenses of said child's last illness and funeral and any
         other remaining debts to the extent that fund s are not available from other sources.


         Trustee may make such disbursements from any deceased beneficiary's share, including a
         prop01iionate share of all taxes assessed by reason of the beneficiary's death, should the
         Tru st be divid ed in such a manner that a specific share has been allocated to th e deceased
         beneficiary.


B.2.8    Di strib uti o n to Beneficiary's Living Trust. Any and all distributi ons to a beneficiary who
         has his or her own li ving Trust may be distributed to the Trustee of such Trust rather th an
         direct ly to such beneficiary upon written requ est by such beneficiary. However, any such
         di stributions to a Trust shal l be governed by the same terms and conditions as provided in
         this Trust as to di stri butions.


8.2.9      one of the Above Beneficiaries Surviving.           In the event none of the foregoing
         beneficiary di stribution provisions arc applicable at any time prior to a complete and final
         distribution of the Trust Estate, Trustee shall distribute the Trust Estate, or the remainder
         thereof, to the legal heirs of Trustor under the laws of the contro lling State of this Trust.
         Distribution shall be per stirpes, subject to the distributive pro visions of Paragraph B.2.4.




                                  ALI SULEIMAN TRUST          PAGE -27-
Case 19-42890-MJH              Doc 33-1      Filed 01/31/20   Ent. 01/31/20 21:58:07       Pg. 27 of 33
                                   SECTION III
                               GENERAL PROVISIONS

B.3.1   Children. The tern, "children" as used in this Trust in reference to Truster's children shall
        mean and include Gordon Tucker Ali Suleiman, born March 18, 1965; Sofiah Omega
        Corcoran, born December 30, 1966; Amir Clyde Suleiman, born June 2, 1971; and Sarah
        Virginia Suleiman, born May 23, 1978 . As used elsewhere in this Trust all fonns of the
        tenns "children" and "descendants" shall mean and include any and aJI children born to o r
        legally adopted by beneficiaries named or described herein ; however, a child of a

        beneficiary legaJly adopted by a party other th an the spo use of the beneficiary, and his or
        her descendants, sha ll not be included in the definition of children as used herein, nor
        shall a person, and hi s or her descendants, who is eighteen years or older when adopted
        by any beneficiary herein.



8 .3.2 The meanings of the terms "minor" , "legal age" and "legal disability" as used herein shall
        be those meanings attributed to those tem1s by the state law controlling thi s Trust as it

        exists each time a question arises and no t the state law as it existed at the time this Trust
        was s igned, and regardless of the state of resi dency or domicile of the beneficiary.



8.3 .3 Unless otherwise indicated, the meaning of the tenn "education" as used in this Schedule
        8 shall include college, university, graduate or vocational school and all other types of
        general educational training as well as elementary, high school, and preparatory
        schooling, including such travel and other costs as are necessary.


B.3.4   Regardless of any distribution provisions set forth in this Trust document, Trustee ma y
        retain sufficient assets in the Trust after Truster's death until taxes and other liabiliti es
        have been fully detennined and paid.            Trustee may also make distributions to
        beneficiaries of this Trust during the one year administration period set forth in Section II




                              ALI SULElMAN TRUST PAGE -28-
Case 19-42890-MJH          Doc 33-1     Filed 01/31/20      Ent. 01/31/20 21:58:07       Pg. 28 of 33
         in Trustee's sole and absolute discretion. Such di sbursements shall be a charge against
         the share of the recipient beneficiary who received the di sbursement.


B.3.5    Divisions and distributions of the Trust Estate shall be based on the fair market value of
         the assets on the date of death , less encumbrances, and need not be an interest in every
         asset, unless specifically provided otherwise herein , but may be made in money or other
         assets, or partly in each, as is deemed practicab le, in Trustee's sole and absolute
         discretion, for the carrying out of the objectives stated herein, notwithstanding anything
         contained herein to the contrary.      Special valuations granted by State or Federal
         authorities may be considered in detennining "fair market value" under this paragraph .
         For example, state "Open Space" assessment value or I.R.C. §2032A valuation may be
         considered in detennining "fair market value".


B.3 .6 No share or interest in principal or income of this Trust shall be li able for the debts of any
         beneficiary nor subject to the process of seizure o f any court, nor an asset in th e
         bankruptcy of any beneficiary; and no beneficiary hereunder shall have the power to
         anticipate, alienate, or encumber his or her interest in the Trust Estate or in the income
         therefrom.


B.3.7    During the administration of any trust created by this instrument , the undistributed net
         income shall be added to the principal at interval s convenient to the Trustee but at least
         annually.


B. 3.8   Generation Skipping. Trustee shall establish separate Trusts for any allocation to persons
         defined as "skip-persons" under Sections 26 l 3(a) and 2651 (cl) of the Intern al Revenue
         Code.   All such Trusts shall be adm ini stered as provided herein and shall bear their
         proportionate share of expenses and taxes.




                              ALI SULEIMAN TRUST PAGE -29-
Case 19-42890-MJH          Doc 33-1     Filed 01/31/20      Ent. 01/31/20 21:58:07       Pg. 29 of 33
       If by virtue of the allocation of any federal generation-skipping transfer tax exemption
       ("GST exemption") to any trust created under this Trust, such trust would have a
       generation-skipping transfer tax inclusion ratio other than one ( 1) or zero (0), the Trustee
       before such allocation shall create or divide such trust into two (2) separate trusts which
       are fractional shares, known as the "exempt trust'' and the "nonexempt trust."            The
       exempt trust is that fractional share of the total trust fund that has a generation-skipping
       transfer tax inclusion ratio of zero (0), and the nonexempt trust is the remaining fractional
       share of the trust, with a generation-skipping transfer tax inclusion ratio of one (I). The
       tenns and conditions of the nonexempt trust and the exempt trust will be identical. Any
       reference to a trust created under this article, without a further specification or limitation
       shall be deemed to refer to both each exempt trust and each nonexempt trust, in
       proportionate amounts, where relevant.


       No Trustee or personal representative will in any event be liable to any beneficiary or any
       other person for any additional death taxes, penalties, or interest, or other losses incurred
       by any person (including Trustor's estate) on account of having made or refrained from
       making any election or allocation related to Generation Skipping Transfers, unless it can
       be established that they acted in bad faith or with gross negligence.         No Trustee or
       personal representative shall be required to make any compensating adjustments bet\veen
       income or principal or between any beneficiaries because of the results of making or
       refraining from making any election or allocation related to Generation Skipping
       Transfers.


B.3.9 At any time, any beneficiary of this Trust may waive his or her right to all or pai1 of any
       distribution that may he or become due to him or her by giving notice to the Trustee in a
       w1itten notarized statement. The effect of such waiver will be thai the distribution or
       distributions which would have been made to the waiving beneficiary will be made to
       such beneficiaries as this Trust provides for in the event the waiving beneficiary was
       deceased.




                             ALI SULEIMAN TRUST PAGE -30-
 Case 19-42890-MJH         Doc 33-1     Filed 01/31/20      Ent. 01/31/20 21:58:07       Pg. 30 of 33
B.3.10 In any case where th e provisions of thi s Trust call for distributions to benefi ciaries, any
         beneficiary shal l have the option of instructing the Trustee to not make one or more
         distributions to him or her. By doin g so the beneficiaiy does not waive or relinquish his
         or her right to any other distributions to which he or she is entitled. In structions to the
         Trustee shall be in a written notari zed statement and shall state the person, persons, or
         organizations to whom the di stributi on or distri buti ons shall be made and when (which
         shall not be prior to the dist1ibuti on date provided in thi s Trust Agreement) , or shall
         indi cate the beneficiary's in-evocable relinquishment of the distribution or distributions.
         The beneficiary may modify or revoke the instructions to Trustee at any time prior to the
         distributions unl ess the in structions were originally indicated to be irrevocable. Trustee
         shall have the right to approve or rt:j ect any w1itten designations or in structions
         authorized in this paragraph .


B.3.1 1 Transfers to Minors. Unless otherwise indicated, al l transfers and distributions to minors
         shall be made to a custodian under the Unifonn Transfers to Minors Ac t as amended, or
         sim il ar law if app licable. This paragraph may be nullified onl y if the relevant language
         specifically states that such transfer or dist1ibution shall be held in Trust. The Trustee
         making such transfer or distribution rnay serve as custodian.


B.3.12    o Contest Clause. If any of Trustor's stat utory heirs, any beneficiary mentioned or
         referred to in thi s Trust or for whom or for whose benefit Trustor has made any provision
         in this Trust, or any other person shall in any manner contest in any com1 or before any
         tribunal, thi s Trust or the validity thereof, or its due and proper executi on, or the
         provisions ap pl icable to him or her, or any otl1cr provision of this Trust, or shall in any
         way question Trustor's acts in making this Trust or any of its prov isions, or fi le any cl aim
         against this Trust exceed ing One Hundred Dollars (S I 00.00) then, in that event, such
         beneficiary or heir shall forfei t and cease to have any right, title or interest in or to any
         po11ion of the Trust Estate or any property given under this Trust or any income from




                               ALI SU LEIMAN TRUST PAGE -3 1-
 Case 19-42890-MJH           Doc 33-1      Filed 01/31/20     Ent. 01/31/20 21:58:07        Pg. 31 of 33
     such property, and any and all provisions of this Trust in favor of or for the benefit of
     such beneficiary or heir are revoked. Hmvever, this shall not be construed as preventing
     any beneficiary from contesting the reasonab leness of compensation paid to Trustee.




                                  Ali Suleiman




                          ALI SULEIMAN TRUST PAGE -32-

Case 19-42890-MJH      Doc 33-1     Filed 01/31/20    Ent. 01/31/20 21:58:07      Pg. 32 of 33
                                         ACKNOWLEDGMENT



STATE OF WASHINGTON,                      )
                                          ) ss.
County of King,                           )



              On this day personally appeared before me ALl SULEIMAN to me known to be
the individual described in and \Vho executed the within and foregoi ng ALI SULEIMAN TRUST
and its SCHEDULES and acknowledged that he signe<l the same as his free and voluntary act
and deed for the uses and purposes there in mentioned.


              GIVEN under my hand and official seal November 25, 2003.




                    *MARK D. ALBERTSON*
                     NOTARY PUBLIC
                    STATE OF WASHINGTON            NOTARY PUBLJC: Mark D. Albertson
                    COMMISSION EXPIRES                      State of Washington, resid ing in Kent
                      DECEMBER 25 2005
                  ~ , - - p -.......iir-,iir...;;;..,...-"- My appointment expires 12-25-05




                                ALI SULEIMAN TRUST PAGE -33-
Case 19-42890-MJH           Doc 33-1        Filed 01/31/20        Ent. 01/31/20 21:58:07             Pg. 33 of 33
